Citation Nr: 1640722	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  11-20 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Dana Allen, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1982 to April 1988.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, as well as a January 2012 rating decision by the RO in Louisville, Kentucky.  

In November 2015, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.
 
In January 2016, the Board remanded the claim for further development. The claim has since returned to the Board for further consideration.

A claim for a total disability rating based upon individual unemployability (TDIU) was filed by the Veteran. The Board notes that the January 2016 remand included instructions for the issuance of a Statement of the Case (SOC) for this TDIU claim. See Manlincon v. West, 12 Vet. App. 238 (1999). An April 2016 SOC denied the Veteran's TDIU claim and no timely Substantive Appeal has been filed. Thus, this issue is not currently on appeal before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Sleep apnea was not manifest in service, it is not otherwise attributable to active service, nor was it caused by or permanently made worse by a service-connected disability.



CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service nor was it caused or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2015).

Pursuant to the Board's January 2016 remand, the Agency of Original Jurisdiction (AOJ) provided the Veteran with a VA examination and opinion which was responsive to the questions asked of the examiner, and issued a supplemental statement of the case in June 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's January 2016 remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran appeals the denial of entitlement to service connection for sleep apnea. He contends that his sleep apnea manifested in service and/or is secondary to his service-connected hypertension. After weighing the evidence, the Board concludes that the more probative evidence is against the Veteran's claim. To that end, service treatment records fail to show any complaints, diagnoses and/or treatment for sleep problems. 

The record discloses objective evidence of sleep problems in the years since service. The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection. See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom., Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board acknowledges that the Veteran was originally diagnosed with sleep apnea after the Veteran complained of headaches and underwent a 2006 polysomnogram study. He has received private and VA treatment for his sleep apnea, including therapy and a continuous positive airway pressure (CPAP) machine. The Veteran has also provided disability documentation from the Social Security Administration, although these records do not appear to contain any specific information about his sleep apnea. Finally, the Board observes that the Veteran has submitted a copy of another Board decision to support his claim. 

A review of the Veteran's records reveals a number of reports and statements from his private doctors. Specifically, a June 2011 statement from Dr. Bruce indicates that she had been treating the Veteran since March 2011. Dr. Bruce explained that the Veteran continues to suffer from obstructive sleep apnea and stated 

[there] is clearly a link between sleep apnea and hypertension with sleep apnea either causing hypertension or worsening already existing hypertension. Sleep apnea also may cause hypertension to be resistant to pharmacotherapy. Although I cannot say with any definitive certainty when [the Veteran] became afflicted with sleep apnea it is possible that he suffered from the condition long before it was diagnosed as awareness and diagnostic tools were not typical prior to the 1980s.

Additionally, an August 2011 record from Dr. Al-Mulki states that "it is my medical opinion that [the Veteran's] hypertension and coronary artery disease is attributed to his hypoxemic respiratory failure and his need for home oxygen." In September 2011, Dr. Al-Mulki stated that he had spoken with the Veteran's wife of over 25 years and learned of the Veteran's chronic snoring and sleep apnea episodes while on active duty. He stated that in his opinion, it is at least likely as not that these episodes were the onset of the Veteran's sleep apnea. 

Several lay statements are also of record. Two January 2012 statements from the Veteran's fellow service members claim that each had observed the Veteran snoring loudly on multiple occasions and that the Veteran was often fatigued and lacked stamina on many nights. The Veteran's spouse has also claimed that the Veteran has snored since around 1985 and recalled instances where the Veteran stopped breathing in his sleep. She felt that the lack of general and medical knowledge about sleep apnea until recently hampered an earlier diagnosis of the Veteran's condition.

The Veteran was afforded a VA examination for sleep apnea in March 2012. After reviewing the Veteran's claims file, the examiner determined that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event, or illness. The examiner explained that the Veteran was not seen in service for sleep apnea and was not diagnosed with sleep apnea until 2006. The Veteran had gained weight since military service and developed (nonservice-connected) Diabetes Mellitus Type II, which is a risk for sleep apnea.

The Veteran was afforded another VA examination for sleep apnea in March 2013. The Veteran reported that he first noticed his snoring and gasping for air while sleeping in service around 1985, but never sought treatment for this condition until after service. The examiner noted that the Veteran uses a CPAP machine and his current sleep apnea symptoms include persistent daytime hypersomnolence. After reviewing the Veteran's claims file, the examiner determined that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event, or illness. The examiner explained that the Veteran's service treatment records were silent for complaints of snoring or fatigue. Medical literature noted a high prevalence of snoring in the general population, and causes could include enlarged adenoids, mouth breathing due to nasal congestion due to deviation of the septum, allergies, sinus infections, swelling of the turbinates, and certain sleeping positions. The examiner further stated that sleep apnea is due to

obstruction of [the] upper airway during sleep resulting in oxygen desaturation. Based on laymans statement that he snored there was no diagnosis of sleep apnea until 2006. Veteran [weighed] 157 pounds in 1985 during his reenlistment physical examination. He weighed 240 pounds during the sleep study in 2006 and he currently weighs 277 pounds which shows additional 120 pound weight gain since discharge from active duty. Obesity is the best documented risk factor for [obstructive sleep apnea (OSA)] The prevalence of OSA progressively increases as the body mass index and associated markers (eg. neck circumference, waist-to-hip ratio) increase Veteran has increased neck circumference of 19 cm and literature points that men with a neck circumference above 17 inches (43 centimeters) have a significantly increased risk of developing obstructive sleep apnea.

Although requested to do so, the examiner did not provide an opinion as to whether the Veteran's sleep apnea is at least as likely as not (50 percent or greater probability) proximately due to or the result of his service-connected hypertension. 

In November 2015, the Veteran testified that his sleep apnea often causes him to wake up extremely tired and that he suffers from headaches. The Veteran also stated that he receives steroid treatment for sarcoidosis, which may have caused him to gain weight. The Veteran's spouse testified that she first noticed the Veteran's snoring issues soon after their marriage in 1985 and that it had progressively gotten worse over time. 

Pursuant to the Board's January 2016 remand, the Veteran was afforded another VA examination in May 2016. The Veteran reported that he uses his CPAP machine approximately 4-6 hours per night. Despite this usage, he complained of persistent headaches and excessive daytime sleepiness. After reviewing the Veteran's claims file, the examiner determined that the Veteran's sleep apnea was less likely than not proximately due to or the result of his service-connected hypertension or nonservice-connected sarcoidosis. In support of this, the examiner explained that "[hypertension] is not a risk factor for the development of Obstructive Sleep Apnea. Obstructive sleep apnea can be a risk factor for the development of hypertension however, there is no medical evidence of the converse  pathophysiologically. There is no nexus relationship for sleep apnea secondary to hypertension." The examiner also found that, after a review of several medical treatises, medical evidence does not support the Veteran's claim of sleep apnea secondary to his nonservice-connected sarcoidosis.  

In light of the above, the Board determines that a preponderance of the evidence shows that the Veteran's sleep apnea was not incurred in or aggravated by service nor was it caused or aggravated by his service-connected hypertension. The Board finds the reasoning of the March 2013 and May 2016 VA examiners highly probative as each indicated a detailed review of the evidence, provided a fully supported rationale consistent with the evidence, and considered the Veteran's claims regarding his sleep apnea symptoms and onset. The March 2013 examiner provided a number of possible causes of the Veteran's sleep apnea, including enlarged adenoids, mouth breathing due to nasal congestion, allergies, sinus infections, swelling of the turbinates, certain sleeping positions, and weight gain, but ultimately concluded that it was not related to service. Moreover, the May 2016 examiner found that sleep apnea can be a risk factor for the development of
hypertension, but there is no medical evidence of the converse pathophysiologically.

When confronted with conflicting medical opinions, the Board must weigh each and favor one competent medical expert over another if its statement of reasons and bases is adequate to support that decision. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). The Board must also determine which of the competing medical opinions is more probative of the medical question at issue. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008). The above referenced VA examiners considered the Veteran's entire medical and military records and provided adequate reasons and bases for reaching their decision that the Veteran's sleep apnea was not service connected, nor was it secondary to his service-connected hypertension. Meanwhile, the statements from the Veteran's private doctors do not indicate that they had reviewed the Veteran's military treatment records and each doctor had only treated the Veteran after he was diagnosed with sleep apnea around 2006. Additionally, the June 2011 report from the Veteran's private doctor, Dr. Bruce, stated, "I cannot say with any definitive certainty when [the Veteran] became afflicted with sleep apnea [but] it is possible that he suffered from the condition long before it was diagnosed." Furthermore, the September 2011 statement from Dr. Al-Mulki appears to be based on the subjective reports of the Veteran and his spouse, while each of the VA examiner's opinion were based on objective facts documented in the Veteran's medical records. Therefore, the Board finds the reports of the March 2013 and May 2016 VA examiners more probative than the statements from the Veteran's private doctors. 

In sum, the most probative evidence of record is against showing that the Veteran's sleep apnea is related to service or his service-connected hypertension. In making this decision the Board notes that the Veteran is competent to report sleep problems and the circumstances surrounding such. The Board also acknowledges the lay evidence asserting that the Veteran's snoring and sleep issues started while in service, as attested by the statements from the Veteran's fellow service members and spouse. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of the Veteran's obstructive sleep apnea, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

The Board also notes that other Board decisions pertaining to cases other than this one are not precedential. The Board must decide the Veteran's claim in his case based on the specific evidence reviewed in this case.

For the above reasons,  the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


